Requisition of vessel. On a stipulation of the parties, signed on behalf of the plaintiff and the third party intervenors by their attorney of record and on behalf of the defendant by an assistant attorney general, agreeing to settlement and consenting, to judgment in favor of the plaintiff for $34,000.36, and that the petitions of the intervenors be dismissed, it was ordered that judgment for the plaintiff be entered for $34,000.36, with the interest and that the petitions of the third party intervenors be dismissed with prejudice.